                             UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF ALABAMA


In re SUNSET POINT CONDOMINIUM
OWNERS ASSOCIATION, INC.                                 Case Number 16-81278
                                                         Chapter 7
        Debtor.



                  Notice of Deficient Application for Payment of Unclaimed Funds

CLAIMANT: Dilks & Knopik, LLC as assignee to April Hargis

CLAIM AMOUNT: $3,911.25

Your application for payment of unclaimed funds cannot be processed for the following reason(s):

    ☐ The application is not notarized.

    ☐ A current photo ID is not included with the application.

    ☐ The payment address on the application does not match the address for payment on the AO-213,
    AO-213P, or W-9.

    ☐ The application does not give a complete history of ownership from the original claimant to the
    party requesting the funds.

    ☐ There is no notarized statement of the signing representative’s authority in the package.

    ☐ There is no proof of the signing representative’s identity in the package.

    ☒ Other: The assignee photo ID does not include the current address. Need evidence of current
    address.

The claimant must submit either the information and/or documentation listed above or must submit a
written request to extend the deadline by August 20, 2020. If the court does not timely receive the new
information and/or documentation, the court will deem the application withdrawn and will take no further
action on it. The claimant may submit a new application if he or she wants to begin a new review process.

Send information, documentation, or requests for extension of time to the following address:

                                 Clerk, U.S. Bankruptcy Court
                                 Attn: Financial Department
                                 One Church Street
                                 Montgomery, AL 36104


Dated July 19, 2020


                                                         Juan-Carlos Guerrero
                                                         Clerk of Court

 Case 16-81278         Doc 139      Filed 07/19/20 Entered 07/19/20 10:34:03               Desc Main
                                     Document     Page 1 of 1
